Citation Nr: 9917842	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1941 to 
October 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim of service 
connection for a right shoulder disorder.  The veteran 
appealed this decision to the Board.  In a March 1997 
decision, the Board also concluded that new and material 
evidence had not been presented and declined to reopen the 
claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In a single-judge order 
issued in October 1998, the Court vacated the Board's March 
1997 decision on the issue noted above and remanded the 
matter to the Board for consideration in light of the Federal 
Circuit Court of Appeals' (Circuit Court) decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

In a January 1999 letter, the Board notified the veteran that 
he had 30 days to submit additional evidence and argument in 
support of his claim.  The veteran's representative requested 
an extension of time in which to respond to the letter.  The 
Board granted this in March 1999.  The additional evidence 
was received in April 1999 with a waiver of RO consideration 
in accordance with 38 C.F.R. § 20.1304.  

The Board notes that the veteran's claim of service 
connection for residuals of dengue fever was also denied in 
the March 1997 decision.  However, the Court's order only 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim of service connection for a 
right shoulder disorder.  Hence, that is the only issue that 
will be addressed herein.  



FINDINGS OF FACT

1.  In an October 1945 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disorder based on a finding that the condition preexisted 
service and was not aggravated by service; the veteran was 
notified of this determination and did not pursue further 
timely appeal.  

2.  Certain evidence received since the October 1945 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  

3.  The veteran's claim of service connection for a right 
shoulder disorder is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
shoulder disorder has been submitted; and the veteran's claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim of service connection for a right shoulder 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a rating decision of October 1945, the RO denied the 
veteran's original claim of service connection for a right 
shoulder disorder based on a finding that the condition 
preexisted service and was not aggravated thereby.  The 
veteran was informed of the denial and did not appeal the 
decision.  Hence, it became final.  

The evidence of record at the time of the October 1945 rating 
decision included service medical records which revealed that 
the veteran had injured his right shoulder in a motorcycle 
accident prior to service.  He sustained a fracture of the 
right clavicle with non-union at the junction of the middle 
and distal thirds.  On entrance examination in August 1941, 
it was noted that he had marked deformity of the right 
clavicle.  Range of motion was full.  He underwent three 
surgical procedures in service, in February 1944, May 1944 
and February 1945, to correct it.  There was no indication 
that the shoulder was re-injured in service.  In the October 
1945 rating decision, the RO concluded that the veteran's 
preexisting right shoulder condition was not aggravated by 
his active service because there was no increase in the 
disability during such service.  The surgical procedures were 
undertaken for ameliorative purposes and improved the 
condition.  

In January 1993 the veteran submitted a request to reopen his 
claim.  He did not submit any additional medical evidence, 
and the RO denied the claim to reopen in April 1993.  The 
veteran subsequently testified at a personal hearing in 
January 1994.  He related that he was attacked in service and 
his right shoulder was re-injured.  The RO again declined to 
reopen the claim. 

In a February 1999 statement, Kevin F. Walsh, M.D., related 
that the veteran reported ongoing pain and discomfort in the 
right distal clavicle.  The veteran also reported that he had 
fractured the clavicle in 1939 and underwent open reduction 
and internal fixation at a private hospital.  He reinjured 
the shoulder in service when he was attacked and underwent 
three subsequent surgical procedures before he was 
discharged.  Dr. Walsh noted that he was asked to provide an 
opinion to the effect that the veteran's current shoulder 
condition was due to the assault in service.  He advised the 
veteran to provide him with all of his medical records to 
review before he rendered an opinion.  On examination, the 
veteran exhibited excellent motion and strength of the right 
shoulder.  X-rays revealed a completely healed fracture as 
well as osteoarthritic changes at the right acromioclavicular 
joint.  Dr. Walsh concluded that the veteran's only 
disability was pain in the right shoulder.  He opined that 
"[m]ore likely than not, the [veteran's] ongoing pain and 
discomfort may be related to his injury in the service"  
(emphasis added).  However, he acknowledged that he had none 
of the veteran's old medical records for review in 
conjunction with the opinion.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the October 1945 denial.  As suggested by the factual 
background set out above, evidence available to the RO in 
October 1945 showed that the veteran had a preexisting right 
shoulder disorder that was surgically repaired three times 
during service for ameliorative purposes.  There was no 
indication that the veteran was the victim of an attack or 
that his right shoulder disorder was otherwise aggravated by 
his military service.  

Evidence received since the prior denial includes the 
veteran's assertion that he was attacked in service which 
caused further injury to his shoulder.  He also submitted a 
medical statement from Dr. Walsh who asserted that the 
veteran's current shoulder pain "more likely than not" 
"may" be related to his injury in service.  This evidence 
is new and material as defined by the regulation because it 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  Furthermore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.  Accordingly, the 
Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim of service 
connection for a right shoulder disorder.  38 C.F.R. 
§ 3.156(a).  

Since new and material evidence has been presented which 
requires the claim to be reopened under 38 C.F.R. § 3.156(a), 
the Board must now determine whether the claim of service 
connection for a right shoulder disorder is well grounded.  
See Elkins, supra.  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  A well-
grounded claim of service connection generally requires that 
a claimant submit evidence of each of the following:  (1) 
medical evidence of a current disability; (2) medical or lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza), cert. denied sub nom, Epps v. West, 118 S. Ct. 2348 
(1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  First, there 
is a medical diagnosis of a painful right shoulder which 
satisfies the requirement that there be current disability.  
Second, the veteran has testified as to an attack in service 
which resulted in additional trauma to his right shoulder 
thereby satisfying the second requirement of a well-grounded 
claim.  Finally, he has presented a private medical statement 
from a physician who indicated that it is conceivable that 
the veteran's right shoulder disorder may be due to the 
attack in service.  Based on this evidence, the Board finds 
the veteran has presented a well-grounded claim of service 
connection.  See Caluza, 7 Vet. App at 498.  


ORDER

The appeal to reopen a claim of service connection for a 
right shoulder disorder is granted.


REMAND

Since the Board has concluded that the claim of service 
connection for a right shoulder disorder is reopened, and is 
well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.  

The veteran presently asserts that he reinjured his shoulder 
when he was attacked by fellow servicemen during his period 
of active duty.  While this evidence is presumed credible for 
determining whether a well-grounded claim has been presented, 
the Board notes that there is no independent corroboration of 
this attack in the record.  The service medical records do 
not mention such an attack.  The veteran first asserted this 
fact at a personal hearing in January 1994.  Since the 
veteran does not assert that the attack occurred during 
combat, 38 U.S.C.A. § 1154(b) does not apply.  As such, 
independent corroboration of the attack must be provided by 
the veteran.  Second, the veteran has presented a medical 
statement from Dr. Walsh that is insufficient to support a 
grant of service connection.  Dr. Walsh specifically asked to 
see the veteran's prior medical records before he rendered 
his opinion; however, the veteran never provided him with the 
records.  In fact, Dr. Walsh reiterated this concern in his 
letter.  Under these circumstances, Dr. Walsh's opinion must 
be considered speculative at best because it was made based 
on the veteran's lay history as well as an attack that has 
not been verified.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Furthermore, Dr. Walsh's opinion was expressed in 
terms of "may" which also implies "may not."  See Bostain 
v. West, 11 Vet. App. 124 (1998).  As such, although the 
Board has found that the claim is well-grounded, the evidence 
of record falls far short of supporting a conclusion that a 
grant of service connection is warranted.  

VA's duty to assist under 38 U.S.C.A. § 5107(a) includes the 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that includes a 
medical opinion as to whether the claimed disability is 
related to service.  Moore v. Derwinski, 1 Vet. App. 401, 
405-06 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be given the 
opportunity to supplement the record, 
including providing buddy/lay statements 
about the alleged attack in service.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine whether his preexisting right 
shoulder disorder was aggravated by his 
service.  Consideration of the attack 
should be given only if independent 
evidence corroborating this event is 
provided by the veteran.  The examiner 
should review the veteran's claims file, 
the service medical records, and private 
medical reports.  The examiner should 
then provide an opinion as to whether it 
is at least as likely as not that the 
veteran's preexisting right shoulder 
disorder was aggravated by his military 
service.  All findings and opinions (and 
the rationale for any opinion) should be 
set forth in detail.  

3.  Then, the RO should review de novo 
the claim of service connection for a 
right shoulder disorder.  If the benefit 
sought is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case should 
and given the opportunity to respond.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

